Cobb, J.
1. In the trial of one charged with converting to his own use the proceeds of sales of property entrusted to him to sell, evidence is competent tending to show that at the time of the alleged conversion the accused was in debt and in need of money, such evidence to be considered by the jury in determining what was the motive of the accused. Bridges v. State, 103 Ga. 35, and cases and authorities cited.
2. There was no error in admitting evidence, nor in charging. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.